Citation Nr: 1443992	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992, from June 2000 to October 2000, and from February 2002 to April 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In December 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge rendering the determination in these claims.  The transcript of this hearing has been associated with the claims file.

The Board previously denied the above claim in an April 2013 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side.  The Court did not vacate or remand any other aspects of the April 2013 Board decision, so the above-listed claim is the only one before the Board.  The remand from the Court did not require any further development of the record, nor has any been requested.  Therefore, the matter is ripe for appellate consideration in accordance with the terms of the Court's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While a claim for a total disability rating based on unemployability (TDIU) is an element of all increased rating claims, Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran explicitly withdrew, in July 2009, any implied claim for TDIU related to the July 2008 rating decision now on appeal.  Neither the April 2014 Court Order nor the JMR referenced therein contains any indication that a TDIU claim has been remanded to the Board.  In addition, the Veteran has not subsequently indicated any intent to make a claim for TDIU.  Therefore, the Board will not infer a claim for TDIU in connection with the pending appeal.


FINDINGS OF FACT

The Veteran's service-connected right sciatic nerve impairment is shown to have been productive of complaints that include pain, weakness and tingling, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected right sciatic nerve impairment have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Board fully discussed the VA's compliance with its duties to notify and assist in its April 2013 decision.  The JMR adopted by the Court in its April 2014 Order contains no indication of any deficiency in the VA's fulfillment of those duties and does not direct VA to conduct any further development or to provide any further notice to the Veteran.

In a June 2014 letter sent to the Veteran and his representatives, VA notified the Veteran of the Court decision and of his right to submit additional evidence or argument.  The Board has again reviewed the entire record and again concludes that VA has satisfied its duties to notify the Veteran, including by providing May 2010 notice fulfilling the requirements set forth in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

The Board also finds, for the reasons thoroughly discussed in its April 2013 decision, that VA has fulfilled its duty to assist the Veteran in obtaining and developing relevant evidence, including by obtaining relevant records and providing multiple VA examinations, including in January 2008 and May 2010.  Neither the Veteran nor his representatives have argued, subsequent to the April 2014 Order, that any further development or assistance is necessary prior to readjudicating this matter in accordance with the terms of the JMR.  

For the reasons set forth above and for the reasons set forth in its April 2013 decision, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran contends that he is entitled to an increased initial evaluation of his service-connected right sciatica nerve impairment, right side, currently evaluated as 10 percent disabling.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO evaluated the Veteran's sciatic nerve impairment under 38 C.F.R. § 4.124a, DC 8720.  The JMR indicates, and the Veteran acknowledges in his August 2014 appellate brief, that DC 8720, DC 8620 and DC 8520, are the appropriate Diagnostic Codes under which to evaluate the Veteran's sciatic nerve impairment, right side.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe paralysis.  A 60 percent rating is warranted for severe paralysis "with marked muscular atrophy."  Finally, an 80 percent rating is warranted for complete paralysis, a term that applies where "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very largely) lost."

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia, respectively, of the sciatic nerve.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC 8620 and DC 8720 (2013).

The Board must consider the possibility of a higher rating under all relevant diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, the Board will determine whether an initial evaluation in excess of 10 percent is warranted under DC 8520, 8620 or 8720.

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an initial evaluation in excess of 10 percent for the sciatic nerve impairment, right side, is warranted under DC 8520.  

A January 2008 QTC examination report documented the Veteran's complains of pain radiating to his right buttock, leg, and foot which he characterized as crushing, burning, aching, sharp and sticking.  The pain is alleviated somewhat by medications.  The Veteran describes symptoms of right leg burning, stabbing pain, and right calf burning.  Physical examination resulted in a positive straight leg raising test on the right.  The examiner determined that there was a sensory deficit of the right lateral leg, right dorsal foot, and right lateral foot (L5) and a sensory deficit of the right back of the thigh, right lateral leg, and right lateral foot (S1).  The right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The examiner found no abnormalities of the joints or muscles.

VA progress notes show the following:  "appropriate" motor and sensory functions (April 2009), all tested muscle groups in the lower extremities had 5/5 strength, except for right toe flexion, which was 4/5, with normal gait, and 2+ patellar and hamstring reflexes, bilaterally; Achilles reflexes were 1+ (right) and 2+ (left) (July 2009); sensation to light touch was intact, and strength in the lower extremities was 5/5 (March 2010); strength in all extremities was 5/5 (May 2010).  VA treatment records from 2011 and 2012 indicate that the Veteran's complaints related, primarily, to his back and shoulder, though there are a few references to his right knee.  To the extent there are complaints of leg pain, the records do not reflect any additional objective assessments of or documented changes in strength, reflexes, or sensation of his right lower extremity.

The May 2010 QTC examination report documented an unsteady gait and use of a cane to ambulate, which he needed due to pain.  However, there was no weakness or atrophy.  There were no sensory deficits from L5-S1, and no sensory deficits of S1.  Knee and ankle jerks were 2+, bilaterally, and the lower extremities had no sign of pathologic reflexes.

Private physical therapy records document "intense burning into his (R) calf, though these symptoms are diminishing," and "gait with normal step-pattern and no limp post physical therapy with reported 8 hour carry-over of symptom relief."  (January 2011).

At his December 2012 hearing, the Veteran complained of pain, including flare-ups that rendered him unable to walk or to move his ankle, foot, and toes, and numbness throughout his entire leg.  He indicated that the flare-ups occur approximately twice per week.  He indicated that he was receiving daily treatment from a private chiropractor.  The only evidence of record he submitted from that chiropractor was a September 2012 letter indicating treatment for neck, back, and right arm/shoulder problems subsequent to a September 2012 automobile accident.

The Veteran has also submitted lay statements from his wife, mother-in-law, and co-workers which describe their observations of his functional impairments (e.g. difficulty walking, standing, sitting) and struggles with chronic pain due to his service-connected disabilities.

When faced with conflicting evidence, the Board must evaluate credibility and assign probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board must assess the credibility and probative value of the evidence).  The Veteran has an obvious, potential bias in evaluating his own condition which the Board has considered in evaluating his reliability as a historian with respect to his condition.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board may consider financial interest in evaluating credibility and bias).  In addition, he lacks the medical expertise to provide an objective analysis of the severity and clinical significance of his symptoms, though the Board recognizes and has considered his reports of observable symptoms (e.g. pain, numbness).  See, e.g., King v. Shinseki, 700 F.3d 1339, 1345-46 (Fed. Cir. 2012).  

The best available evidence, which includes two QTC examinations as well as VA progress notes and private treatment notes documenting thorough objective neurological testing, indicates that the Veteran's primary symptoms are subjective pain, some weakness, and tingling.  While the Veteran indicates he has debilitating pain, including during flare-ups, the Board places greater probative weight on treatment records and the examinations to evaluate the severity of his sciatic nerve impairment.  King, 700 F.3d at 1345-46.

Specifically, the Board finds that the Veteran's December 2012 testimony regarding an inability to walk during flare-ups and an inability to move his right ankle, foot, or toes is less probative than the objective medical evidence indicating that he does not suffer from clinically significant muscle weakness and that his primary symptoms are pain and mild decreased sensation.  In making this finding, the Board is aware that the absence of contemporaneous medical evidence alone is not a sufficient basis to determine that lay evidence lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, in weighing the evidence, the Board finds that the lay evidence is not as probative of the clinical significance of his pain and subjective loss of sensation as the medical evidence of record.  

This finding is based, in part, on the Veteran's reports to his treating physicians which, typically, do not include indications that he suffers such severe pain that he is unable to ambulate or that he has frequent flare-ups of his sciatic nerve impairment (rather than of his back disability) that prevent him from standing or walking.  See, e.g., Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  The finding is also based on the contrary, objective, clinical findings of the physicians who have examined him and his reports to those examiners.  For example, at the May 2010 QTC examination, he did not report the dramatic symptoms he described at his hearing.  Instead, he characterized his symptoms as decreased range of motion, pain, and limitations on standing for prolonged periods.  The examiner found that the results of clinical testing confirmed that his right sciatic nerve impairment caused decreased range of motion and pain, but did not indicate that the Veteran was unable to ambulate, during flare-ups or otherwise.

The Board similarly finds the statements from his lay witnesses to have little probative value with respect to the proper evaluation of his right sciatic nerve impairment.  The lay statements fail to differentiate symptoms and impairments attributable to the sciatic nerve impairment from those attributable to his other service-connected disabilities.  The Board finds they have little probative value with respect to the severity of and clinical significance of the Veteran's symptoms compared to the objective, medical evidence of record.  King, 700 F.3d at 1345-46.  However, the Board has considered these statements too in evaluating the medical evidence of record.

The weight of the evidence is against finding that the Veteran has complete paralysis of the right lower extremity or severe incomplete paralysis (with marked muscular atrophy) due to his sciatic nerve impairment.  See 38 C.F.R. § 4.124a, DC 8520.  As noted above, he is able to walk, albeit with a cane, and the available evidence (including both QTC examinations and VA treatment records) indicates that he does not have muscle atrophy or significant impairments of either strength or reflexes.  The Board also finds that his impairments do not most closely approximate the impairments equivalent to the next higher rating 20 percent rating for moderated incomplete paralysis.

The most probative evidence of record establishes that the Veteran's sciatic nerve impairment (right) most closely approximates the criteria for a 10 percent rating under DC 8520, that is mild, incomplete paralysis of the sciatic nerve.  In making this finding, the Board has determined that the Veteran's most significant symptoms are pain and sensory deficits that have only a limited impact on his functioning.  The Board notes that the impairments caused specifically by his service-connected low back disability have been separately evaluated.  38 C.F.R. § 4.14 ("evaluation of the same manifestation under different diagnoses [is] to be avoided").

The Board has also considered alternative evaluations under DC 8620 (neuritis) or DC 8720 (neuralgia).  The criteria for evaluating neuritis have already been set forth, so the Board will only note that the May 2010 examiner, for example, found "no non-organic physical signs", i.e. the sorts of signs that would warrant a higher rating for neuritis.  The Veteran's symptoms of pain and numbness, with some resulting functional limitations, most closely approximate the criteria for a 10 percent rating under DC 8620.

Likewise, the criteria for neuralgia have also been set forth, but the Board notes that the maximum rating for neuralgia is a rating equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  While the Veteran does have pain, the Board finds that the maximum rating for neuralgia is not appropriate under the facts of this case. 

The Veteran has argued that medical treatment records also disclosed evidence of muscle spasms, abnormal muscle tone, reduced reflexes, an unsteady gait, and the need for a cane to ambulate.  The Veteran argued in his August 2014 Appellant's Brief that these symptoms and functional impairments are more than simply "sensory deficits" and, so, warrant a rating in excess of 10 percent.  However, the May 2010 QTC examiner attributed each of these manifestations to the Veteran's service-connected back disability (rated, separately, at 20 percent), not to his sciatic nerve impingement (i.e. his lower right extremity).  The Veteran has been found, on multiple occasions, to have normal muscle tone, normal reflexes, no muscle spasms, and no organic changes in his right lower extremity.  The explicitly mentioned functional impairments (difficulty ambulating) are caused by the Veteran's back disability.  The Board will not evaluate his sciatic nerve impairment on the basis of symptoms and functional impairments that have been attributed to and considered in rating the service-connected back disability.  38 C.F.R. § 4.14.

Accordingly, an evaluation in excess of 10 percent for the right sciatic nerve impairment is not warranted under DC 8520, DC 8620, or DC 8720.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to an initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side, is denied.

Additional Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria for the potentially applicable diagnostic codes closely match the Veteran's alleged impairments, primarily pain, decreased sensation, and weakness, caused by his service-connected sciatic nerve impairment, right side.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating and identified no deficiency in the extraschedular analysis in the Board's April 2013 decision.  His contentions have been limited to those discussed above, i.e., that his sciatic nerve impairment, right side, is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for sciatic nerve impairment, right side, is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


